The Honorable John "M" Lipton State Representative P.O. Box 311 Warren, AR 71671-0311
Dear Representative Lipton:
This is in response to your request for an opinion on the following questions:
  1. Thomas R. McLemore is a coroner in a Class 1 and 2 county. For 15 years, he has been listed as a full-time employee in the county budget (copy enclosed). Is Thomas McLemore covered by the State Retirement System and, if so, how is his service credited?
  2. How many county coroners are participating in the State Retirement System?
The answer to your first question will depend upon the particular facts surrounding Mr. McLemore's employment. The factual nature of your inquiry precludes a conclusive response. Please note, however, that in accordance with A.C.A. § 24-4-507(a)(2)(A) (Cum. Supp. 1991), ". . . in no case shall less than ten (10) days of service rendered by a member in any calendar month be credited as a month of service; nor shall less than eleven (11) months of service be credited as a year of service. . . ." This Code section should be referenced with regard to service credit based upon number of hours of service in a month. Please also note Regulation 16 of the Arkansas Public Employees' Retirement System Board of Trustees' Regulations, which states:
  Justice of the Peace, County Surveyors, Coroners, and Constables who work less than 1,000 hours per year and receive from the county a salary of less than $2,000 per annum are hereby classified as part-time employees and therefore shall not be enrolled as members of the System or eligible for prior service credits.
Information sufficient for a factual determination regarding Mr. McLemore's situation should be forwarded to the System Board of Trustees. This type of fact-specific determination is not within the usual scope of an Attorney General opinion.
I do not have the information requested in your second question. And I am uncertain whether the Arkansas Retirement System maintains this information on a county-by-county basis. If not, a county-by-county inquiry may be necessary.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh